810 F.2d 194
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Evelyn M. BOWERS, Petitioner.
No. 86-3634.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1986.Decided Jan. 15, 1987.

Before RUSSELL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Evelyn M. Bowers, petitioner pro se.
PER CURIAM:


1
Before this Court is Evelyn M. Bowers' petition for writ of mandamus.   We deny the petition.


2
Bowers' petition prays for various forms of relief, including the vacation of a summary judgment, the "reinstatement of [her] action," "the right to redress" of various damages, and an order for reimbursement of various legal fees and other expenses.   Mandamus is not, however, a substitute for appeal, nor may it be used to circumvent the judicial process.   See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).   This Court has authority under 28 U.S.C. § 1651 to issue writs necessary or appropriate in aid of its jurisdiction;  we may not invoke this section to order reimbursement or redress of monies for resolving conflicts between private parties.


3
Finding no basis for the exercise of mandamus jurisdiction in this case, we deny Bowers' petition and dismiss this action.   We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
DISMISSED.